Title: To Benjamin Franklin from Joseph Chase, 1 January 1778
From: Chase, Joseph
To: Franklin, Benjamin


Gentelmen
Paris January the 1st 1778
These are to Request you to give your asistance To Benjamin Clark William Folger John Locke Frances Macy John Headon Thorndrick Chase Reuben Chase John and Numbers of others Americans Now Prisoners in Different Prisons in France Dinant Mayenne in Britange &c. which I Think are as good Subjects as any America has as I know thay given Numbers of donations to asist the Americans in England Such as has got out of fourtune Prison and Else whare and done all that is in there power to get them To France. And I am Very Certain that they would be Very glad to go in the American Service as I know the greatest part of them has been obliged to go in the English Service being first Taken by and ceeped [kept] On Bord of Man of War and gard Ships for a number of months Some longer Some Shorter. If you will be so kind as to get them Clear of Prison you Much Oblige your Humble Servant
Joseph Chase
Honerable Comissioners of the United States of North America
 
Notations in different hands: M. Chases Request concerg. Americans / Mr Chases Request concerning Americans
